Name: Commission Regulation (EC) No 1191/2003 of 2 July 2003 correcting Regulation (EC) No 120/2003 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R1191Commission Regulation (EC) No 1191/2003 of 2 July 2003 correcting Regulation (EC) No 120/2003 on the issuing of export licences for wine-sector products Official Journal L 167 , 04/07/2003 P. 0012 - 0012Commission Regulation (EC) No 1191/2003of 2 July 2003correcting Regulation (EC) No 120/2003 on the issuing of export licences for wine-sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(1), as last amended by Regulation (EC) No 1175/2003(2), and in particular Article 7 and Article 9(3) thereof,Whereas:(1) The Portuguese version of Article 1(2) of Commission Regulation (EC) No 120/2003(3) is incomplete and the dates are the wrong way round. The Portuguese version should therefore be corrected accordingly.(2) Given that Regulation (EC) No 120/2003 entered into force on 25 January 2003, this Regulation should apply from the same date,HAS ADOPTED THIS REGULATION:Article 1This correction concerns only the Portuguese version.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 25 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 128, 10.5.2001, p. 1.(2) OJ L 164, 2.7.2003, p. 8.(3) OJ L 20, 24.1.2003, p. 15.